SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 KIEWIT ROYALTY TRUST (Name of Subject Company) Sutter Opportunity Fund 4, LLC; MPF Senior Note Program II, LP; MPF Senior Note Program I, LP; Mary R. Bellamy Charitable Trust No. 1; Mary R. Bellamy Charitable Trust No. 2; and MacKenzie Patterson Fuller, LP (Bidders) UNITS OF BENEFICIAL INTEREST (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee $1,389,677 $54.61 * For purposes of calculating the filing fee only.Assumes the purchase of 2,526,686 Shares at a purchase price equal to $0.55 per Share in cash. [] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration Number: Filing Party: Date Filed: [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by Sutter Opportunity Fund 4, LLC; MPF Senior Note Program II, LP; MPF Senior Note Program I, LP; Mary R. Bellamy Charitable Trust No. 1; Mary R. Bellamy Charitable Trust No. 2 (collectively the “Purchasers”) to purchase up to 2,526,686 Units of beneficial interest (the “Units”)in Kiewit Royalty Trust (the “Trust”), the subject company, at a purchase price equal to $0.55 per Unit, less the amount of any distributions declared or made with respect to the Units between January 11, 2007 (the “Offer Date”) and February 29, 2008 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated January 11, 2007 (the “Offer to Purchase”) and the related Letter of Transmittal, copies of which are attached hereto as Exhibits (a)(1) and (a)(2), respectively.As noted above, the Offer price would be subject to reduction for distributions made or declared prior to the Expiration Date.Any distributions made or declared after the Expiration Date, by the terms of the Offer and as set forth in the Letter of Transmittal, would be assigned by tendering Unit holders to the Purchasers.MacKenzie Patterson Fuller, LP is named as a bidder herein because it is deemed to control the Purchasers, but is otherwise not participating in the offer described in this schedule. In the event of a price reduction resulting from a Trust distribution declared or made after the Offer Date and before the Expiration Date, as described above, the Purchasers will file an amendment to this Schedule TO reflecting such reduction and will, to the extent necessary, extend the Expiration Date to assure there is a minimum ten business day period following the amendment before the Offer expires. Tender of Units will include the tender of any and all securities into which the Units may be converted and any securities distributed with respect to the Units from and after the Offer Date. The Trust had 861 holders of record owning an aggregate of 12,633,432 Units as of DECEMBER 31, 2006, according to its Annual Report on Form 10-K for the fiscal year ending December 31, 2006.The Purchasers and their affiliates currently beneficially own 251,096 Units, or 1.99% of the outstanding Units.The 2,526,686 Units subject to the Offer constitute 20% of the outstanding Units.Consummation of the offer, if all Units sought are tendered, would require payment by the Purchasers of up to $1,389,677 in aggregate Purchase Price, which the Purchasers intend to fund out of their current working capital. The address of the Trust’s principal executive offices is 1700 Farnam Street, Omaha, Nebraska 68102, and its phone number is (402) 348-6000. The information in the Offer to Purchase, including all schedules and annexes thereto, is hereby expressly incorporated herein by reference in response to all the items of this Statement. Item 12.
